Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Remarks
This Office Action fully acknowledges Applicant’s remarks filed on March 1st, 2022.  Claims 1-9 and 18-21 are pending.  Claims 1-8 and 19-21 are withdrawn from consideration.  Claims 5 and 10-17 are canceled.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought method of claims 9 and 18 are indefinitely defined.
It is unclear if the amended final recitation of “…a solvent in the standard solution is a glycerin…” is the same solvent as prior-recited in the claim or a further, different solvent.  The prior recitation is “…wherein the standard solution includes a solvent having a specific gravity…” which appears to provide that “a solvent included” is the glycerin recited at the end of the claim, however, further clarification is required.  This rejection is likewise to the prior rejection of claim 17, which has been herein canceled and incorporated into claim 9.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogi et al. (US 2014/0220705), hereafter Yogi, in view of Ziege et al. (USPN 5,100,805), hereafter Ziege and Bowsher et al. (US 2011/0294228), hereafter Bowsher.
With regard to claim 9, Yogi discloses an automated analyzer and analyzing method (abstract; figs.5&6 and accompanying disclosure, for example), and discloses dispensing a standard solution comprising an insoluble carrier (e.g. latex particles, and with a grain size of 250 to 350 nm as seen in par. [0032] providing 0.25microns to .50 microns diameter range for grain size, wherein 0.25microns is 250nm) at a concentration at which transmittance is in a range of 10% to 50% when the standard solution is dispensed to the cell in as much claimed herein (Yogi discloses that the reaction solution contains latex particles at a concentration at which the absorbance to irradiation light having a wavelength of 700nm is 0.25 abs to 1.10 abs, which provides for a coincident transmittance via the relationship between absorbance and transmittance to show that a range of 10% to 50% transmittance is found (pars. [0016-0018,0028-0053], figures, for example).  With regard to claim 9, Yogi further discloses that the applied light to the dispensed standard solution is preferably in the visible light range, including preferably in a wavelength range of 650 to 750nm, which coincides with the claimed 700nm irradiation, and the light measuring unit (pars. [0029,0050,0053], for example).  Yogi discloses such an optical cell 8(see fig. 6, for example).  
Yogi does not specifically disclose adjusting the light quantity of the light source as in claim 9.
Further, the dimensioning to the cell in Yogi to include an optical path length of 5mm is not explicitly disclosed, but would have been obvious to one of ordinary skill in the art.
Yogi does not specifically disclose a solvent in the standard solution is a glycerin aqueous solution containing 15% to 25% by weight of glycerin, and wherein the standard solution further comprises a surfactant as in claims 9 and 18.

Ziege discloses a quantitative immunoassay system and methods for agglutination assays (abstract).  Ziege discloses that the methodology includes a microcontroller 62 in which the light source is operated to interrogate a standard test cuvette with a suspension of particles which has a known and predictable scattering of light, and the scattering light is detected at a detector and such measurement is compared with the standard stored in the system, and from there the light quantity is adjusted by light intensity control 86 to correct for deviations and provide a predetermined value to that of the standard stored in the system (lines 19-47, col. 13, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Yogi to include adjusting the light quantity of the light source such that the detector outputs a predetermined value such as taught by Ziege in order to provide for a calibration operation that assures that the presently-operated system is being applied in a proper fashion so as assure proper operation and avoid unnecessary noise and inaccuracies arising in subsequent measurement assays.  
Bowsher discloses devices for the rapid detection of analytes in solutions (abstract).  Bowsher discloses that the reagent solution incorporates a detergent as Triton X-100 (non-ionic surfactant and likewise disclosed by Applicant see par. [0057] of pre-grant publication US 2019/0025192) to prevent contamination, and the solution includes a stabilizing agent such as glycerol as a solvent (pars. [0039,0040], for example).
It would have been obvious to one of ordinary skill in the art to modify Yogi to include a solvent as glycerin containing 15 to 25% glycerin and including a surfactant (e.g. Triton X-100) such as taught by Bowsher in order to provide the solution with benefits to preventing contamination and providing stabilization to the solution thus affording more robust and accurate assays therewith.
Kawamura discloses a solution concentration measuring method (abstract).  Kawamura discloses a conventional  sample cell with an optical path length of 10 mm in measuring the absorbance with respect to wavelength, and wherein Kawamura discloses that the optical path length may be adjusted (lines 7-19, col. 13, lines 48-50, col. 21, for example).
It would have been obvious to one of ordinary skill in the art to modify Yogi to provide a cell having an optical length of 5mm such as provided by Kawamura wherein it would have been obvious through routine engineering to optimize for transmitted light and decreasing absorbance by shortening the path length.
Examiner notes that with respect to the recited optical path of 5mm, the present claims provide for an insoluble carrier at which transmittance is in a range of 10% to 50%, and par. [0039] and fig. 4 of Applicant’s pre-grant publication shows a particular point of emphasis with respect to transmittance at 36.8%, and affording 10% to 50% as claimed herein does not provide a criticality to the use of an optical path length of 5mm.




Response to Arguments
Applicant's arguments filed March 1st, 2022 have been fully considered but they are not persuasive.
With regards to claims 9 and 16-18 rejected under 35 USC 112 b/2nd paragraph, Applicant traverses the rejection.
Applicant asserts that the rejections are obviated in view of the amendments to the claims.
Examiner asserts that the amendments have obviated a portion of the prior rejections, but the claims remain rejected as previously-discussed with respect to now-canceled claim 17.  The recitation is now incorporated into independent claim 9 and remains indefinitely defined in its metes and bounds as discussed above in the body of the action.

With regards to claims 9 and 16-18 rejected under 35 USC 103 as being unpatentable over Yogi in view of Ziege and Bowsher, Applicant traverses the rejection.
Applicant assets that Bowsher does not disclose or suggest the features of an insoluble carrier as a latex particles having a grain size of 250 to 350nm, and a solvent in the standard solution is a glycerin aqueous solution containing 15% to 25% by weight of glycerin.
Applicant assets that Bowsher merely teaches glycerin and “various stabilizing agents…can be used to maintain stability of antibodies in the present device…[Bowsher par. [0040]
Applicant asserts that in contrast to Bowsher, par. [0044] of the present application describes that the glycerin solution prevents the latex particles from being deposited.

Examiner asserts that Applicant’s arguments are unpersuasive as there is no such requirement that an intended use of the applied secondary reference prior art is likewise to that of the claimed application.   The consideration to one of ordinary skill in the art is with respect to the base primary reference that is being modified, which is herein drawn to Yogi.   As discussed above, the applied secondary reference of Bowsher has continuity and is of analogous nature to that of Yogi, wherein Yogi is related to immunoassay analysis (i.e. antigen/antibody binding reactions to detect an analyte) and providing conditions suitable for such immunoassays and Bowsher likewise discloses immunoassays and detection of analytes, wherein Bowsher provides a solvent as glycerin containing 15 to 25% glycerin and including a surfactant (e.g. Triton X-100) such as taught by Bowsher in order to provide the solution with benefits to preventing contamination and providing stabilization to the antibodies in the immunoassay thus affording more robust and accurate assays therewith.
	Further, with regard to the recitation of “insoluble carrier as a latex particles having a grain size of 250 to 350nm” such recitation is found in Yogi.  As seen in par. [0032], Yogi discloses latex particles, and with a grain size of 250 to 350 nm as seen in providing 0.25microns to .50 microns (0.25microns equating to 250nm) diameter range for grain size.
	As such, remaining claims 9 and 18 are maintained for the reasons discussed above and in the body of the action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798